Exhibit 10.01

 

1 North Wall Quay

Dublin 1

Ireland

      LOGO [g387970logo.jpg]

 

  Niall Tuckey   Citibank Europe plc   Vice President   1 North Wall Quay   ILOC
Product   Dublin 1, Ireland

Date 30 July 2012

Aspen Bermuda Limited

141 Front Street

Hamilton HM19

Bermuda

Attention: Bryan Astwood

Dear Bryan

 

1. Committed letter of credit facility

Further to recent discussions, Citibank Europe plc (the “Bank”) is pleased to
confirm its committed letter of credit issuance facility (the “Facility”)
subject to the terms and conditions set out in this Letter.

The Facility is intended to replace the committed letter of credit facility
established pursuant to a facility letter between Aspen Insurance Limited and
Citibank Europe plc dated 12 August 2011 (“the Old Facility”). The Old Facility
is hereby terminated with immediate effect and the parties fully released from
all rights, obligations and liabilities arising there from.

 

2. Amount

The Facility shall be in a maximum aggregate amount of USD 950,000,000 (Nine
hundred and fifty million United States Dollars) (the “Aggregate Facility
Limit”) comprising two maturity tranches: Tranche 1 having a sub limit of USD
650,000,000 (six hundred and fifty million United States Dollars); and Tranche
II having a sub limit of USD 300,000,000 (three hundred million United States
Dollars). Should the Company (as defined below) wish to reduce the Aggregate
Facility Limit or any Tranche sub limit, it may do so upon written notification
to the Bank. The notification (the “Notification”) must (i) specifically
reference this Letter and (ii) clearly state the new facility limit that is to
apply (“the New Limit”). The New Limit will take effect five Business Days
following receipt, by the Bank, of the Notification.

 

3. Facility Documents

Aspen Insurance Limited, now Aspen Bermuda Limited (“the Company”) has entered
into the following documents in relation to the Facility (each as amended,
varied, supplemented, novated or assigned as the case may be):

 

  (a) Insurance Letters of Credit - Master Agreement (Form 3/CIFS) dated
15 December 2003 (the “Master Agreement”);

 

  (b) Reinsurance Deposit Agreement (Charge Form - Citibank N.A. as Custodian)
dated 15 December 2003 (“Form 12”);

Citibank Europe plc

Directors: Aidan M Brady, Mark Fitzgerald, Jim Farrell, Bo J. Hammerich
(Sweden), Brian Hayes, Mary Lambkin, Frank McCabe, William J. Mills (USA),
Terence O’Leary (U.K.), Cecilia Ronan, Patrick Scally, Christopher Teano
(U.S.A.), Francesco Vanni d’Archirafi (Italy), Tony Woods.

Registered in Ireland: Registration Number 132781. Registered Office: 1 North
Wall Quay, Dublin 1.

Ultimately owned by Citigroup Inc., New York, U.S.A.

Citibank Europe plc is regulated by the Central Bank of Ireland



--------------------------------------------------------------------------------

LOGO [g387970logo.jpg]

 

  (c) Pledge Agreement dated 17 January 2006 (“the Pledge Agreement”);

 

  (d) Collateral Account Control Agreement dated 17 January 2006 (“the
Collateral Account Control Agreement”);

 

  (e) Corporate Mandate dated 29 April 2009; and

 

  (f) General Communications Indemnity dated 29 April 2009.

In the event of any inconsistency between the terms of this letter and the terms
of any Facility Document, the terms of this letter shall prevail.

 

4. Conditions precedent

The Company shall not request the issue of any Credit until the Bank has
received the documents and other evidence specified below in a form and
substance satisfactory to the Bank (each a “Condition Precedent”):

 

  (a) the enclosed duplicate of this Letter, duly executed on behalf of the
Company before 31 July 2012; and

 

  (b) such other documents and other evidence as the Bank may reasonably
require.

 

5. Utilisation requests

 

5.1 Whenever the Company wishes the Bank (which, for purposes of this paragraph
5 shall include any branch or affiliate of the Bank that issues a Credit
pursuant hereto) to issue a Credit under the Facility, it shall provide a duly
completed application form in accordance with the provisions of the Master
Agreement.

 

5.2 The Bank shall be entitled to examine each request to issue a Credit on a
case-by-case basis and, notwithstanding clause 1(a)(i) of the Master Agreement
during the continuance of this Letter, shall only be entitled to decline any
such request without liability where:

 

  (a) such request would cause the Bank to be in breach of any law of any
jurisdiction (including non-exclusively any breach of sanctions imposed by the
law of the United States of America); or

 

  (b) the Credit requested is in a currency other than US dollars, GB pounds
sterling, Canadian dollars or Euros;

 

  (c) the tenor of a Tranche I Credit is longer than 12 months or the tenor of a
Tranche II Credit is longer than 60 months, as applicable; and/or

 

  (d) any deposit(s) as may have been requested by the Bank to be placed in the
accounts established pursuant to the terms of the Form 12 and/or Pledge and
Collateral Account Control Agreements have not been carried out to the Bank’s
satisfaction.

 

6. Interest

 

6.1 the Company shall pay interest on the amount drawn by a Beneficiary under a
Credit at a rate per annum of LIBOR plus 1% (plus Reserve Asset Costs, if any)
from the date of drawing until the date of reimbursement by the Company.

 

6.2 Any interest accruing under this paragraph 6 shall be immediately payable by
the Company on demand by the Bank. Overdue interest shall be compounded in
accordance with the usual practice of the Bank in respect of unauthorised
overdrafts.



--------------------------------------------------------------------------------

LOGO [g387970logo.jpg]

 

6.3 Interest due from the Company under this Letter shall:

 

  (a) be calculated and accrue from day to day;

 

  (b) be calculated on the basis of the actual number of days elapsed and a 360
day year (or such other day count convention as is market practice for the
relevant currency); and

 

  (c) be payable both before and after judgment.

 

7. Fees

The fees that the Company is obliged to pay to the Bank in connection with the
Facility are as set out in the Fee Letter.

 

8. Repayment and expiry

The Facility shall only apply in respect of Credits issued under Tranche 1 on or
prior to 30 June 2014 (“the Tranche1 Facility Period”), and in the case of
Tranche II on or prior to 30 June 2013 (“the Tranche 2 Facility Period”). Each
tranche of the Facility shall expire on the earlier of (1) the date that is one
year from the end of the relevant Tranche Facility Period; or (2) the stated
expiry date on the last remaining Credit issued within the relevant Tranche
Facility Period (“the Expiry Date”). The Bank and the Company shall commence
negotiations, without being under any obligation, regarding the renewal of the
Facility at least 60 days before the end of the Tranche II Facility Period.

 

9. Representations and warranties

The Company represents and warrants to the Bank, on the date of its acceptance
of this Letter and with reference to (f)(ii) below only on each day (by
reference to the facts and circumstances then existing) until this Letter has
expired or terminated, that:

 

  (a) the Company (i) is duly organised, validly existing and (to the extent
applicable) in good standing under the laws of its jurisdiction of incorporation
or organisation, (ii) is duly qualified to do business and (to the extent
applicable) in good standing in each jurisdiction where, because of the nature
of its activities or properties, such qualification is required, (iii) has the
requisite corporate power and authority and the right to own and operate its
properties, to lease the property it operates under lease, and to conduct its
business as now and proposed to be conducted, and (iv) has obtained all material
licenses, permits, consents or approvals from or by, and has made all filings
with, and given all notices to, all governmental authorities having
jurisdictions, to the extent required for such ownership, operation and conduct
(including, without limitation, the consummation of transactions contemplated by
this Letter) as to each of the foregoing, except, in each case in clauses (ii),
(iii) and (iv), where the failure to do so would not have a material adverse
effect on the financial condition or prospects of the Group.

 

  (b) The execution, delivery and performance by the Company of this Letter and
the consummation of the transactions contemplated hereby are within the
Company’s corporate powers, have been duly authorised by all necessary corporate
action, and do not contravene (i) the Company’s constitutional documents or
(ii) law or any contractual restriction binding on or affecting the Company.

 

  (c) No authorisation or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body or any third party is
required for the due execution, delivery and performance by the Company of this
Letter or in respect of any Credit, except for those authorisations, approvals,
actions, notices and filings that have been duly obtained, taken, given or made
and are in full force and effect.



--------------------------------------------------------------------------------

LOGO [g387970logo.jpg]

 

  (d) This Letter has been duly executed and delivered by the Company and
constitutes the legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, subject to (i) the effect of
any applicable bankruptcy, insolvency, reorganisation, moratorium or similar law
affecting creditors’ rights generally, (ii) the effect of general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or law).

 

  (e) The consolidated financial statements included in the most recent 10Q
filing of the Group, copies of which have been furnished to the Bank, fairly
present the consolidated financial condition of the Group in accordance with
generally accepted accounting principles consistently applied. Since the date of
such filing there has been no material adverse change to the financial condition
or property of the Company or the Group.

 

  (f) There is no pending or, to the knowledge of the Company, threatened
action, suit, investigation, litigation or proceeding affecting any member of
the Group before any court, governmental agency or arbitrator that (i) could be
reasonably likely to have a material adverse effect on the financial position or
prospects of the Group or (ii) purports to affect the legality, validity or
enforceability of this Letter or any Facility Document or the consummation of
the transactions contemplated hereby.

 

10. Undertakings

The Company undertakes to the Bank that it shall:

 

  (a) ensure that the Bank receives each annual report on Form 10-K filed by
Aspen Insurance Holdings Limited with the SEC as soon as it is available and in
any event within 90 days of its financial year end;

 

  (b) ensure that the Bank receives each quarterly report on Form 10-Q filed by
Aspen Insurance Holdings Limited with the SEC as soon as it is available and in
any event within 45 days of the end of the relevant quarter;

 

  (c) promptly upon it becoming aware of the event, provide the Bank with notice
of any change in the Company’s ownership structure such that its ultimate parent
(as at the date of this Letter) ceases to own, directly or indirectly, a
majority of the equity of the Company or upon any announcement of such a
restructuring by the parent. Any such event shall entitle the Bank, at its sole
discretion, to terminate the Facility.

 

11. Costs and expenses

The Company undertakes to indemnify the Bank, on demand, for and against all
actions, proceedings, losses, damages, charges, costs, expenses, claims and
demands which the Bank may incur, pay or sustain (apart from the Bank’s own
gross negligence or wilful misconduct) in connection with this Letter (including
non-exclusively the cost of all registrations and any other legal fees that the
Bank incurs in relation to the Facility).

 

12. Certificates

Any demand, notification or certificate issued by the Bank specifying any amount
due under this Letter or any Facility Document or any determination of any ratio
shall, in the absence of manifest error, be conclusive and binding on the
Company.

 

13. Miscellaneous

 

13.1 The rights of the Bank under this Letter and the Facility Documents may be
exercised as often as necessary; are cumulative and not exclusive of its rights
under the general law; and may be waived only in writing and specifically. Delay
in exercising or non-exercise of any such right is not a waiver of that right.



--------------------------------------------------------------------------------

LOGO [g387970logo.jpg]

 

13.2 If any provision of this Letter or any Facility Document is or becomes
illegal, invalid or unenforceable in any jurisdiction, that shall not affect
(i) the legality, validity or enforceability in that jurisdiction of any other
provision of that document; or (ii) the legality, validity or enforceability in
any other jurisdiction of that or any other provision of that document.

 

13.3 In no event shall the Bank be liable on any theory of liability for any
special, indirect, consequential or punitive damages and the Company hereby
waives, releases and agrees (for itself and on behalf of the other members of
the Group) not to sue upon any such claim for any such damages, whether or not
accrued and whether or not known or suspected to exist in its or their favour.

 

13.4 The Bank may set off any obligation of the Company under the Facility
Documents or in respect of any Credit (whether present or future, actual or
contingent) against any obligation owed by the Bank to the Company or Citibank
N.A., regardless of the place of payment, booking branch or currency of either
obligation. If the obligations are in different currencies, the Bank may convert
either obligation at a market rate of exchange in its usual course of business
for the purpose of the set-off.

 

13.5 Clauses 13 and 14 [Assignment/Novation] of the Master Agreement shall apply
in respect of this Letter, with necessary changes.

 

13.6 The terms of this Letter may not be waived, modified or amended unless such
waiver, modification or amendment is in writing and signed by you nor may the
Company assign any of its rights hereunder without the prior written consent of
the Bank.

 

14. Definitions and interpretation

 

14.1 Terms defined in any Facility Document shall have the same meanings when
used in this Letter. Additionally, the following terms have the following
meanings.

Business Day means a day (other than a Saturday or a Sunday) on which banks are
generally open in Dublin and London.

Facility Documents means the documents specified in paragraphs 3(a) through 3(e)
and any other document pursuant to which a security interest, guarantee or other
form of credit support is created or exists in favour of the Bank in respect of
the obligations of the Company under this Letter.

Group means the Company and each other person from time to time included in the
consolidated financial statements of Aspen Insurance Holdings Limited filed with
the Securities and Exchange Commission.

LIBOR means the overnight rate for US Dollars which appears on the screen
display designated “Reuters Screen LIBOR01” on the Reuters Service (or such
other screen display or service as may replace it for the purpose of displaying
the relevant British Bankers’ Association Interest Settlement Rates for deposits
in US Dollars in the London interbank market) at or about 11.00 a.m. on the
relevant day.

Quarter Day means 1 January, 1 April, 1 July and 1 October.

 

14.2 In this Letter (unless otherwise provided):

 

  (a) words importing the singular shall include the plural and vice versa;



--------------------------------------------------------------------------------

LOGO [g387970logo.jpg]

 

  (b) references to:

 

  (i) paragraphs are to be construed as references to the paragraphs of this
Letter;

 

  (ii) any document shall be construed as references to that document, as
amended, varied, novated or supplemented;

 

  (iii) any statute or statutory provision shall include any statute or
statutory provision which amends, extends, consolidates or replaces the same;

 

  (iv) any document or person being acceptable or approved or satisfactory shall
be construed as meaning acceptable to or approved by or satisfactory to the Bank
in its sole discretion;

 

  (v) a person shall be construed so as to include that person’s assignors,
transferees or successors in title and shall be construed as including
references to an individual, firm, partnership, joint venture, company,
corporation, body corporate, unincorporated body of persons or any state or any
agency of a state; and

 

  (vi) time are to London time.

 

14.3 The headings in this Letter are for convenience only and shall be ignored
in construing this Letter.

 

15. Communications

 

15.1 Any notice or demand to be served on the Company by the Bank hereunder may
be served:

 

  (a) Personally on any officers listed in the Company’s General Communications
Indemnity dated 29 April 2009 as amended from time to time (such shall be
referred to as “Authorized Officer(s)”);

 

  (b) by letter addressed to the Company or to any of its officers at the
Company’s registered office or at any one of its principal places of business;
or

 

  (c) by telex or facsimile addressed in any such manner as aforesaid to any
then published telex or facsimile number of the Company.

 

15.2 Unless otherwise stated, any notice or demand to be served on the Bank by
the Company hereunder must be served on the Bank either at its address stated at
the beginning of this Letter (or such other address as the Bank may notify the
Company of from time to time) or by facsimile to such number as the Bank may
notify the Company of from time to time.

 

15.3 Any notice or demand:

 

  (a) sent by post shall be deemed to have been served on the relevant party on
the third Business Day after and exclusive of the day of posting; or

 

  (b) sent by telex or facsimile shall be deemed to have been served on the
relevant party when confirmation is received.

In proving such service by post it shall be sufficient to show that the letter
containing the notice or demand was properly addressed and posted and such proof
of service shall be effective notwithstanding that the letter was in fact not
delivered or was returned undelivered.



--------------------------------------------------------------------------------

LOGO [g387970logo.jpg]

 

16. Governing law

 

16.1 This Letter shall be governed by English law and for the benefit of the
Bank the Company irrevocably submits to the jurisdiction of the English Courts
in respect of any dispute which may arise from or in connection with this Letter
or any Credit.

 

16.2 A person who is not a party to this Letter has no rights under the
Contracts (Rights of Third Parties) Act 1999 to enforce any terms of this
Letter.

 

17. Anti-Tying

 

17.1 Citigroup’s Corporate and Investment Bank’s anti-tying policies are
incorporated herein by reference.

 

Yours faithfully,

/s/ Niall Tuckey

For and on behalf of Citibank Europe plc Accepted and agreed on

/s/ David Skinner

For and on behalf of Aspen Bermuda Limited Accepted and agreed on

/s/ Fred Lemoine

For and on behalf of Aspen Bermuda Limited